Citation Nr: 1041723	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  09-04 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a right shoulder 
disability.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to an initial compensable rating for tinea pedis 
with onychomycosis prior to January 8, 2008.

6.  Entitlement to an initial compensable rating for tinea pedis 
with onychomycosis on and after January 8, 2008.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESSES AT HEARINGS ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to 
September 1975.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

In September 2008, the Veteran and his sister testified before a 
Decision Review Officer at the RO.  In March 2010, the Veteran 
testified before the undersigned Acting Veterans Law Judge at a 
Travel Board hearing.  Transcripts of those proceedings are of 
record.

In an October 2006 statement, the Veteran wrote that he 
began experiencing pain and swelling in his feet during 
basic training and that these symptoms may have been 
related to his exposure to freezing temperatures.  He also 
wrote that he has continued to have these problems since 
service.  This statement raises the issue of entitlement 
to service connection for a bilateral foot disability.  
Since this issue has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ) and the Board does not have 
jurisdiction over it, it is referred to the AOJ for 
appropriate action.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
FINDINGS OF FACT

1.  Diabetes mellitus was not present in service or until more 
than one year following the Veteran's discharge from service and 
is not etiologically related to his active service.

2.  Hypertension was not present in service or until more than 
one year following the Veteran's discharge from service and is 
not etiologically related to his active service.

3.  The Veteran does not have arthritis of the right shoulder, 
and his right shoulder disability is not etiologically related to 
his active service.

4.  The Veteran does not have sleep apnea.

5.  The Veteran's tinea pedis with onychomycosis required less 
than six weeks of systemic treatment in July 2006 and August 2006 
and did not affect at least 20 percent of his entire body or 
exposed areas prior to January 8, 2008.

6.  The Veteran's tinea pedis with onychomycosis did not require 
systemic treatment in the 12-month period prior to January 8, 
2008, or at any time on and after that date, and it has not 
affected at least five percent of his entire body or at least 
five percent of exposed areas since January 8, 2008.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by active 
service and its incurrence or aggravation during active service 
may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).



2.  Hypertension was not incurred in or aggravated by active 
service and its incurrence or aggravation during active service 
may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  A right shoulder disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).

4.  Sleep apnea was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).

5.  The criteria for an initial 10 percent rating, but not 
higher, for tinea pedis with onychomycosis prior to January 8, 
2008, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.118, Diagnostic Codes 7806, 7813 (2009).

6.  The criteria for an initial compensable rating for tinea 
pedis with onychomycosis on and after January 8, 2008, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.118, Diagnostic Codes 7806, 7813 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The Court of Appeals for Veterans Claims has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The record reflects that the Veteran was provided with the notice 
required under the VCAA, to include notice regarding the 
effective-date element of the claims, by letter mailed in August 
2006, prior to the initial adjudication of the claims.

The record also reflects that service treatment records, Social 
Security Administration (SSA) records and all available post-
service evidence identified by the Veteran have been obtained.  
In addition, the Veteran has been provided appropriate VA 
examinations in response to his claim for a higher initial 
rating.

The Board notes that the Veteran has not been provided 
examinations in response to his claims for service connection for 
diabetes, hypertension, a right shoulder disability, and sleep 
apnea and that no VA medical opinions concerning the etiology of 
these disabilities has been obtained.  In general, an examination 
or opinion is necessary if there is: (1) competent evidence that 
the claimant has a current disability, or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
injury or disease occurred in service; (3) an indication that the 
claimed disability or symptoms may be associated with the 
established in-service injury or disease or with another service-
connected disability; and (4) insufficient medical evidence for 
the Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4); see also, McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Here, there is no competent and credible evidence suggesting that 
the Veteran's diabetes mellitus, hypertension, or right shoulder 
disability were present in service or within one year after his 
discharge from service.  There also is no competent and credible 
evidence suggesting that any of these disabilities may be 
etiologically related to service.  With respect to the claim for 
sleep apnea, there is no competent and credible evidence that the 
Veteran had this disorder in service or at any time during the 
pendency of the claim.  Accordingly, the Board finds that a VA 
examination or opinion is not necessary in order to decide any of 
these claims.  

Neither the Veteran nor his representative has identified any 
other evidence that could be obtained to substantiate any of the 
claims.  The Board also is unaware of any such outstanding 
evidence.  Therefore, the Board is satisfied that the originating 
agency has complied with the duty to assist requirements of the 
VCAA and the pertinent implementing regulation.

Accordingly, the Board will address the merits of the claims.

General Legal Criteria

Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection can be 
granted for any disease initially diagnosed after discharge from 
service when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of 
war and manifests hypertension, diabetes mellitus, or arthritis 
of the shoulder to a degree of 10 percent within one year from 
the date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Disability Ratings

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service Connection for Diabetes Mellitus and Hypertension

The Veteran contends that service connection is warranted for 
diabetes mellitus and hypertension because they are related to 
service.  He testified in September 2008 and March 2010 that he 
developed these disorders as a result of eating large amounts of 
food during service.  He also testified that he developed 
hypertension within a few years of his release from active duty.

Service treatment records reflect no complaint or treatment 
related to either diabetes mellitus or hypertension.  Neither 
disorder was noted in the reports of medical history and medical 
examination prepared in June 1975, shortly before the Veteran's 
discharge from service.

The Veteran testified that he did not seek medical treatment for 
many years after his release from active duty.  The only post-
service medical evidence of record, which consists of VA 
treatment records dated from 1997 to 2009, shows that the Veteran 
was not diagnosed with diabetes mellitus and hypertension until 
nearly three decades after service.  Specifically, a March 2002 
treatment record reflects a diagnosis of new-onset diabetes 
mellitus, and a September 2002 treatment record notes that the 
presence of mildly elevated systolic blood pressure readings.  
Subsequent treatment records reflect diagnostic assessments of 
diabetes mellitus and hypertension.

There is no competent evidence linking either the Veteran's 
diabetes mellitus or his hypertension to service.  The Board 
acknowledges the Veteran's testimony that he developed diabetes 
mellitus and hypertension as a result of the eating habits he 
developed in service and notes that he is competent to report 
those habits.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
However, as a lay person without medical training, the Veteran is 
not competent to render an opinion regarding issues of medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Moreover, the Board has carefully reviewed the medical 
records associated with the claims folders but has found no 
indication from any medical professional that either disorder may 
be related to the Veteran's active service, to include his in-
service eating habits.

The Board also acknowledges the Veteran's testimony that he 
"first started having problems with hypertension" a few years 
of his release from active duty.  It is not clear from the 
Veteran's testimony whether he is alleging that he was diagnosed 
with hypertension during that time, or whether he simply believes 
he began experiencing symptoms of hypertension during that time.  
In either event, his testimony is not adequate to establish that 
he developed hypertension within the applicable presumptive 
period.  As noted, the Veteran testified that he did not seek 
medical treatment until many years after service, and the medical 
evidence of record reflects that he was not diagnosed with 
hypertension until September 2002.  Therefore, the Board must 
find any testimony that he was diagnosed with hypertension in the 
years immediately following his release from active duty to lack 
credibility.  Moreover, to the extent that the Veteran may 
personally believe his hypertension had its initial onset shortly 
after service, the Board notes that the Veteran, as a layperson, 
is not competent to diagnose hypertension since it is not a 
disorder capable of personal observation.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); cf. Barr v. Nicholson, 
21 Vet. App. 303 (2007).

In sum, the record establishes that neither diabetes mellitus nor 
hypertension was present in service; that neither disorder was 
present within one year after the Veteran's release from active 
duty; and that there is no competent evidence suggesting a link 
between either disorder and service.  Accordingly, since the 
preponderance of the evidence is against the claims, service 
connection for diabetes mellitus and hypertension is not 
warranted.

Service Connection for a Right Shoulder Disability

The Veteran also contends that service connection is warranted 
for a right shoulder disability because it is related to service.  
He testified and indicated in written statements that he injured 
his shoulder after falling on it during active duty and that the 
initial injury was worsened by his exposure to cold weather while 
stationed in Germany.  He also testified that he has experienced 
pain in his right shoulder since service and that it is the most 
painful of all his joints.

Service treatment records reflect no complaint or treatment 
related to the Veteran's right shoulder.  His upper extremities 
were clinically evaluated as normal in a report of medical 
examination prepared shortly before his release from active duty, 
and he reported no problems related to his shoulder in a 
contemporaneous report of medical history.

The pertinent post-service medical evidence includes a VA 
treatment record dated in March 1999.  That record notes the 
Veteran's complaint of a two-month history of pain in several 
areas, including his right shoulder, and reflects a diagnostic 
assessment of Reiter's type arthritis.  An August 2000 treatment 
record again notes the Veteran's complaint of right shoulder 
pain.  Diagnostic assessments of degenerative joint disease and 
osteoarthritis of the right shoulder were rendered in records 
dated in August 2000, September 2003, and September 2006.  
However, X-ray studies performed in August 2000, September 2006, 
November 2007, and May 2008 revealed no evidence of arthritis.  
In an October 2006 treatment record, a health care professional 
who reviewed the September 2006 X-ray study rendered a diagnostic 
assessment of bursitis, and diagnostic impressions of chronic 
shoulder pain, bursitis, and tendonitis were rendered in a 
November 2008 treatment record.

There is no competent and credible evidence of record that 
suggests there is a link between the Veteran's current right 
shoulder disability and his active service.  The Board has 
carefully reviewed the record but has found no competent evidence 
relating his shoulder disorder to service.  Although the Veteran 
testified that he believes his current right shoulder disability 
is related to an in-service fall and subsequent exposure to cold 
weather, he has no medical training and, as explained above, is 
not competent to render an opinion regarding medical causation.  
See, again, Espiritu, 2 Vet. App. at 494.

More importantly, the Board finds that the Veteran's testimony 
and statements regarding the onset and duration of his right 
shoulder disability are not credible.  The Veteran is competent 
to report that he fell on his right shoulder during service and 
that he continued to feel pain in that shoulder during and after 
service.  However, once evidence is determined to be competent, 
the Board then must determine whether such evidence also is 
credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").  In 
weighing credibility, the Board may consider factors such as 
self-interest, bias, consistency with other evidence of record, 
and desire for monetary gain.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Board also 
may weigh the absence of contemporaneous medical evidence against 
lay evidence in determining credibility, although it cannot 
determine that lay evidence lacks credibility merely because it 
is unaccompanied by contemporaneous medical evidence.  Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Here, the Veteran's testimony and statements regarding his in-
service shoulder injury and subsequent symptomatology are 
entirely inconsistent with the record.  The Veteran testified 
that he did not seek treatment for his right shoulder injury 
during service because he did not want to "whine" and because 
he wanted to remain in the military.  However, service treatment 
records reflect that he complained of and received treatment for 
several different medical conditions during service.  In 
addition, the report of a medical examination prepared for the 
SSA in February 2006 notes that he complained of pain in several 
joints, including his shoulder, but that "he had no injuries" 
and that "the pain appears to be part of a degenerative process 
beginning in 1999."  This evidence, when read in conjunction 
with the post-service medical evidence of record showing that the 
Veteran first complained of and was prescribed medication for 
right shoulder pain in March 1999, seriously undermines the 
credibility of the Veteran's allegations regarding his in-service 
shoulder injury and resultant symptomatology.  The Board, 
therefore, finds that his testimony and statements are not 
credible and affords them no probative value.

In sum, there is no competent and credible evidence of record 
that suggests the Veteran injured his right shoulder during 
service, or that he developed arthritis of the right shoulder 
within an applicable presumptive period.  There also is no 
competent and credible evidence that suggests the existence of a 
relationship between the Veteran's current right shoulder 
disability and service.  Accordingly, since the preponderance of 
the evidence is against the claim, service connection for a right 
shoulder disability is not warranted.



Service Connection for Sleep Apnea

Finally, the Veteran contends that service connection is 
warranted for sleep apnea because it is related to service.  He 
maintains that he developed difficulty sleeping during service 
and that he has continued to have such difficulty since his 
release from active duty.  At the September 2008 hearing, the 
Veteran's sister briefly testified that he currently has 
difficulty sleeping.

Service treatment records reflect no complaint or treatment 
related to sleep apnea, and the Veteran reported no sleep 
abnormalities in a report of medical history prepared shortly 
before his release from active duty.

The post-service medical evidence of record does not show that 
the Veteran currently has sleep apnea, or that he has had a sleep 
disorder at any time during the pendency of the claim.  
Specifically, VA treatment records dated from 1997 to 2009 
reflect no treatment or diagnosis related to sleep apnea or a 
sleep disorder.

Service connection may not be granted in the absence of a present 
disability or in the absence of the existence of a disability at 
some time during the pendency of a claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 
Vet. App. 319, 321 (2007).  Here, the medical evidence of record 
does not establish that the Veteran has sleep apnea.  While the 
Veteran and his sister are competent to testify that he is unable 
to sleep through the night, they are not competent to diagnose a 
sleep disorder.  See, again, Espiritu, 2 Vet. App. at 494.

The Board notes that an October 2008 VA treatment record 
indicates the pain associated with the Veteran's right shoulder 
disability is productive of a moderate effect on his sleep.  
However, the sleep impairment associated with the Veteran's right 
should disability has not been diagnosed as a separate medical 
disorder.  Moreover, since service connection for a right 
shoulder disability is not warranted, service connection cannot 
be granted for a sleep disorder as secondary to a right shoulder 
disability.

Accordingly, since the preponderance of the evidence is against 
the claim, service connection for sleep apnea is not warranted.

Initial Rating Claim

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of the 
Veteran's service-connected skin disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not adequate 
for rating purposes.

The Veteran's tinea pedis with onychomycosis currently is rated 
as noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7813.  
This code provides that dermatophytosis should be rated as 
disfigurement of the head, face, or neck; scars; or as 
dermatitis, depending upon the predominant disability.

The Board notes that the Rating Schedule for skin disabilities 
was revised effective October 23, 2008.  See 73 Fed. Reg. 185, 
54708-54712 (2008).  The revisions specifically affected the 
Diagnostic Codes pertaining to scars.  Here, the record 
establishes, including reports of VA examinations conducted in 
September 2006 and October 2008, that the Veteran's tinea pedis 
with onychomycosis has not caused scarring.  Accordingly, the 
revised criteria are not applicable to the claim.
 
The record also establishes that the Veteran's tinea pedis with 
onychomycosis does not disfigure his head, face, or neck.  The 
Veteran's skin disability does not affect his feet, and the 
reports of VA examinations conducted in September 2006 and 
October 2008 specifically note that there is no disfigurement.  
The Board, therefore, finds that the Veteran's skin disability 
should be rated as dermatitis under 38 C.F.R. § 4.118, Diagnostic 
Code 7806.  See 38 C.F.R. § 4.118, Diagnostic Code 7813.

Under Diagnostic Code 7806, a noncompensable rating is warranted 
if less than five percent of the entire body or less than five 
percent of exposed areas are affected and no more than topical 
therapy is required during the past 12-month period.  A 10 
percent rating is warranted if at least five percent, but less 
than 20 percent, of the entire, or at least five percent, but 
less than 20 percent, of exposed areas are affected; or, if 
intermittent systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of less 
than six weeks during the past 12-month period.  A 30 percent 
rating is warranted if 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas are affected, or if systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs, are required for a total duration of six weeks or more, 
but not constantly, during the past 12-month period.  The maximum 
schedular rating of 60 percent is warranted if more than 40 
percent of the entire body or more than 40 percent of exposed 
areas are affected, or if constant or near-constant systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs, are required during the past 12-month period.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806.

After careful consideration, the Board has concluded that the 
disability picture associated with the Veteran's tinea pedis with 
onychomycosis has varied during the initial rating period.  
Accordingly, the Board has determined that a "staged rating" is 
warranted in this case.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board finds that an initial rating of 10 percent is warranted 
prior to January 8, 2008, based on evidence showing that systemic 
therapy was required for the treatment of the Veteran's tinea 
pedis with onychomycosis for less than six weeks during July 2006 
and August 2006.  A July 2006 VA treatment record indicates that 
he initially was prescribed a one-month course of oral 
medication, but that his health care providers later decided upon 
a two-week course of treatment.  A record documenting the 
Veteran's medication history shows that he was prescribed one 
month's worth of systemic medication in late July 2006.

The Board has considered whether an even higher rating of 30 
percent is warranted prior to January 8, 2008, but has concluded 
that it is not.  As discussed above, the record shows that the 
Veteran's skin disability required less than six weeks of 
systemic treatment prior to that date.  The record also 
establishes that less than five percent of the Veteran's entire 
body or exposed areas were affected prior to January  8, 2008.  
Specifically, a September 2006 VA examination report notes that 
physical examination revealed no crusting, scaling, or 
inflammation.  The examiner noted that 0 percent of the entire 
body area was affected and 0 percent of exposed areas were 
affected.  A different VA examination report dated in September 
2006 notes that the Veteran's skin condition had "improved to 
the point that it is barely detectable and the skin between the 
toes is virtually normal."  

The Board also finds that a noncompensable rating is warranted 
for tinea pedis with onychomycosis on and after January 8, 2008, 
based on the evidence showing that no more than topical therapy 
was required during the past 12-month period and that less than 
five percent of the Veteran's entire body or exposed areas was 
affected on and after that date.

With respect to the first factor pertinent to the rating 
criteria, a September 2006 treatment record indicates that the 
Veteran was prescribed topical medication after successfully 
completing the course of oral medication, and a January 2007 
record reflects that he was continuing to use topical medication.  
A record dated January 8, 2008, shows that the Veteran was not 
prescribed any medication for a skin disorder.  Since the only 
medication prescribed since September 2006 was topical, rather 
than systemic, the Board finds that no intermittent systemic 
therapy was required to treat the Veteran's skin disability 
during the 12-month period prior to January 8, 2008.  The Veteran 
confirmed that he required topical, rather than systemic, 
treatment at the March 2010 hearing, when he testified that he 
had been given a cream by his VA health care providers to treat 
his skin disability.  

With respect to the second factor pertinent to the rating 
criteria, the reports of VA examinations confirm that less than 
five percent of the Veteran's entire body, or exposed areas, were 
affected on and after January 8, 2008.  The report of an October 
2008 VA examination reflects that physical examination revealed 
no active disease between the toes but that there was 
discoloration, thickness, and brittleness of the toe nails.  The 
examiner noted that 0 percent of exposed areas were affected and 
that less than one percent of the Veteran's entire body was 
affected.  He described the Veteran's onychomycosis as mild and 
the skin on his feet as normal.

The Board acknowledges the Veteran's March 2010 testimony that 
his condition is worse than depicted by the VA examiners who 
evaluated his skin disorder in September 2006 and October 2008.  
The Board also acknowledges the Veteran's testimony that his 
condition is subject to flare-ups; that his skin becomes raw and 
rough, turns white, is painful, itches, and peels; that his toe 
nails are severely affected; that walking is sometimes painful 
during flare-ups; and that he treats his flare-ups by not wearing 
socks or shoes for one or two weeks.  However, the Veteran also 
testified his skin disability does not affect the rest of his 
body and that it usually only reaches as high as his ankles 
during flare-ups.  The Veteran has not alleged, and the record 
does not show, that his skin disability affects at least five 
percent of his entire body or at least five percent of exposed 
areas, even during flare-ups.

Moreover, the Board finds that the Veteran's testimony regarding 
the flare-ups of his tinea with onychomycosis are inconsistent 
with the record.  Three separate VA examination reports reflect 
that almost no symptoms of a skin disability were revealed on 
physical examination.  Although these examinations were conducted 
nearly two years apart, none of the examiners noted evidence of 
the flare-ups described by the Veteran.  Although the reports are 
not consistent with the Veteran's testimony, they are consistent 
with the VA treatment records from the appeal period that reflect 
no evidence of recurrent flare-ups.  The Board, therefore, finds 
that the Veteran statements regarding his alleged flare-ups lack 
credibility and are entitled to little probative value.

Accordingly, since the preponderance of the evidence establishes 
that the Veteran's tinea pedis with onychomycosis required less 
than six weeks of systemic treatment prior to January 8, 2008, an 
initial 10 percent rating is warranted prior to that date.  Since 
the preponderance of the evidence establishes that the Veteran's 
tinea pedis with onychomycosis has affected less than five 
percent of the entire body, or less than five percent of exposed 
areas, since January 8, 2008, and has required no more than 
topical treatment on and after January 8, 2008, and during the 
12-month period prior to January 8, 2008, a noncompensable rating 
is warranted on and after that date.

The Board also has considered whether this case should be 
referred to the Director of the Compensation and Pension Service 
for extra-schedular consideration.  In determining whether a case 
should be referred for extra-schedular consideration, the Board 
must compare the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided in 
the rating schedule for disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no referral 
for extra-schedular consideration is required.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).

The record reflects that the Veteran has not required frequent 
hospitalizations for his tinea pedis with onychomycosis, that the 
disability has not resulted in marked interference with 
employment, and that the manifestations of the disability are not 
in excess of those contemplated by the schedular criteria.  In 
sum, there is no indication that the average industrial 
impairment from the Veteran's tinea pedis with onychomycosis 
would be in excess of those contemplated by the assigned ratings, 
to include the 10 percent rating granted herein.  Accordingly, 
the Board has determined that referral of this case for extra-
schedular consideration is not in order.




ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a right shoulder disability 
is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to an initial 10 percent rating prior to January 8, 
2008, for tinea pedis with onychomycosis is granted, subject to 
the criteria applicable to the payment of monetary benefits.

Entitlement to a compensable rating on and after January 8, 2008, 
for tinea pedis with onychomycosis is denied.




____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


